      Case 4:11-cr-00298-BLW Document 411 Filed 06/16/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT

                         THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

            Plaintiff,                       Case No. 4:11-cr-00298-BLW
      vs.
                                             ORDER FOR REMISSION
JUAN AGUILAR,

            Defendant.


      Plaintiff, United States of America, having petitioned for the remission of

the fine in the above referenced case, and the Court having reviewed the matter,

it is hereby ORDERED that the government’s Petition to Remit (Dkt. 410) is

GRANTED.


                                           DATED: June 16, 2020


                                           _________________________
                                           B. Lynn Winmill
                                           U.S. District Court Judge
